Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 22 is directed to a friction material, which is manufactured by forming a non-asbestos-organic (NAO) friction material composition, comprising a binder, a fiber base material, at least one friction modifier, a lubricant, a pH adjuster and a filler, wherein said friction material contains 2-6 weight % of one kind or a combination of two or more kinds selected from a sodium carbonate, a potassium carbonate, a sodium bicarbonate, a potassium bicarbonate, and a calcium hydroxide as the pH adjuster relative to the total amount of the friction material composition,1-7 weight % of an organic fiber that is fibrillated as the fiber base material relative to the total amount of the friction material composition, 3-8 weight % of at least one of metal sulfide lubricants and at least one of carbon type lubricants, 0.5-5 weight % of a porous inorganic particle having a sulfate ion absorbing function as at least one of the friction modifiers relative to the total amount of the friction material composition, where said porous inorganic particle is an activated carbon, and 0-0.5 weight % of a water-repelling component relative to the total amount of the friction material composition, said metal sulfide lubricant includes 0.5-6 weight % of a zinc sulfide relative to the total amount of the friction material composition, and said carbon type lubricant comprises at least one of an artificial graphite, a natural graphite, and a flaky graphite.  Kaji et al. (WO 2015/041098) teaches all the claimed limitations except the presence of activated carbon and that the fiber is fibrillated.  Newcomb et al. (US 2009/0048369) teaches that fibrillated and non-fibrillated fibers may be used in its friction material and essentially teaches their equivalence.  Applicant argues that fibrillated and non-fibrillated fibers are not equivalent and will behave differently in the friction material based on known water absorbency properties.  Applicant has submitted a Rule 1.132 Declaration explaining this difference in properties and the Office finds it sufficiently persuasive.  No other prior art of record teaches or renders obvious the desired use of fibrillated fibers in a similar friction material.  Therefore, claims 22, 24, and 26 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767